United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: June 30, 2011 Commission file no.: 0-11596 PAY MOBILE, INC. (Name of Small Business Issuer in its Charter) Nevada 95-3506403 (State or other jurisdiction ofincorporation or organization) (I.R.S.Employer Identification No.) 24 Ripley Avenue, Toronto, Ontario, Canada M63 3N9 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (561) 228 - 6148 Securities registered under Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Act: Common Stock, $0.0001 par value per share (Title of class) Indicate by Checkwhetherthe issuer (1) filed allreportsrequiredto be filed by Section 13 or 15(d) of theExchangeAct during the past 12 months (or for such shorter period that theregistrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant is an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of June 30, 2011, there were 252,428,270 shares of voting stock of the registrant issued and outstanding. PART I ITEM 1. FINANCIAL STATEMENTS INDEX TO FINANCIAL STATEMENTS Balance Sheets 2 Statements of Operations 3 Statements of Cash Flows 4 Notes to Financial Statements
